Main, J.
The purpose of this action was to recover damages on account of the alleged conversion of an automobile. The cause was tried to the court without a jury. Judgment was entered for the plaintiff. The defendant appeals.
The facts as found by the trial court are: That, on or about the 28th day of February, 1912, the respondent was the owner of the automobile in question, and that, on or about that date, the appellant, without the consent of the respondent, took the automobile and converted it to his own use. That the automobile, at the time of the conversion, was worth $800, and that the respondent was damaged in that *120sum. Judgment was entered against the appellant in this amount.
No statement of facts or bill of exceptions has been brought to this court; in the absence of which, the only question which can be considered is whether the findings of fact sustain the judgment. Of this, there can be no doubt. The trial court found that the respondent was the owner of the automobile, that it was wrongfully converted by the appellant, and that its value was the sum for which judgment was entered.
Judgment affirmed.
Crow, C. J., Ellis, Gose, and Chadwick, JJ., concur.